DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Claims 1-3 and 5-7 do not end in periods.
Claim 2, “a input conveyor belts (2.1) should be “[[a]] an input conveyor belt (2.1)”
Claim 4, applicant’s claimed “to the next conveyor belts called output conveyor belts” should be “to 
Claim 8, the claimed “this carriage” should be “the second carriage.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-8, the claims are generally narrative and indefinite, failing to conform with current U.S. practice and are replete with grammatical and idiomatic errors.  The claims will 
For example, “with input conveyor belts” in claim 1 should be “an input conveyor belt (2.1)” or “a plurality of input conveyor belts (2.1).”  For the purpose of examination, the examiner will treat the initial appearance of a term as its introduction (a, an) and then consider all subsequent appearances as referencing back to the initially introduced structure (the, said).  
As for cases such as “input conveyor belts,” where the term is plural, the examiner will consider this to be “a plurality of” such as “a plurality of input conveyor belts.”  
Applicant is advised to use the claims of the prior art as a guide for crafting the language used in the claims. An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. 
While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Regarding claim 1, the claimed “the supervisory, main car (4)” lacks antecedent basis.
Regarding claims 1, 3, 5, and 7, the use of pronouns such as “its” is indefinite as there are multiple nouns introduced thus making “their” indefinite as to which noun is being referenced.  
Regarding claim 1, the claimed “computerized system 93) data store in the supervisory” is indefinite as to whether this is “computerized system (3) data for storing with data[,] stored in the supervisory,” or some other interpretation.
Regarding claim 2, the claimed “a input conveyor belts” is indefinite as “input conveyor belts” were already claimed in independent claim 1, upon which claim 2 depends.  For the purpose of examination, the examiner will consider “a input conveyor belts” to be “the input conveyor belts.”  
Regarding claim 2, the claimed “the processing” lacks antecedent basis.  In other words, it’s unclear what process or process steps are being referred to.  For the purpose of examination, the examiner will consider this “a processing.”  
Regarding claim 2, the claimed “the zero point of the part” lacks antecedent basis.  
Regarding claim 2, the claimed “carry out their movement and automatic sizing on the sizing ruler” is indefinite as to what structure is being claimed as being capable of this step.  Likewise with “perform their gathering,” “send said part,” “collect and move,” and “said referencing mechanism” lack antecedent basis.
Regarding claim 2, the claimed “said part” and “the machine input” lack antecedent basis.
Regarding claim 2, the use of pronouns such as “their” is indefinite as there are multiple nouns introduced thus making “their” indefinite as to which noun is being referenced.  Applicant should replace pronouns directly with the nouns being referred to such as “the glass sheets.”  
Regarding claim 3, the acronym PLC, while generally understood to be a program logic controller, must be introduced first as the term before an acronym can be applied to prevent indefiniteness of the term “PLC.”  
Regarding claim 3, the claimed “the cutting motion on the Y axis” lacks antecedent basis.  For the purpose of examination, this will be considered “a cutting motion on the Y axis.”  
Regarding claim 4, the claimed “the defined drawings” lacks antecedent basis.
Regarding claim 4, the claimed “means of the input conveyor belts” is indefinite as to whether this refers to the input conveyor belts already introduced.  Applicant should either remove “means of” or introduce the term and define the term “means of the input conveyor belts” more clearly to differentiate these structures.  For the purpose of examination, the examiner will consider this to be “the input conveyor belts.”  
Regarding claim 4, the claimed “the next conveyor belts” lacks antecedent basis.  
Regarding claim 4, the claimed “the part” lacks antecedent basis.  
Regarding claim 5, the claimed “a second tool referred to as a diamond point” is indefinite as to whether applicant is claiming the structure of “a diamond point” for the “second tool.”  The use of the phrase “referred to as” is indefinite as to whether applicant is merely renaming the second tool or incorporating additional structure.  For the purpose of examination, the examiner will consider this “of a second tool comprising a diamond point.”  
Regarding claim 5, the claimed “the set of blocks” lacks antecedent basis.  
Regarding claim 5, the claimed “has movement in the Z-axis through the set of blocks” is indefinite as to whether the Z-axis is vertical.  Applicant shows blocks 4.6 in Figure 6 as well as a Z-axis that appears to be perpendicular to the X-axis in a horizontal direction, and not a vertical.  However, claim 1 establishes the Z-axis as a vertical axis.  For the purpose of examination, the examiner will consider the Z-axis to be the Y-axis.  
Regarding claim 6, the claimed “a second set of blocks” is indefinite as there was no first set of blocks previously introduced in either claim 6 or claim 1, upon which claim 6 depends.  Therefore it’s indefinite whether “a second set of blocks” inherently includes a first set of blocks.  For the purpose of examination, the examiner will consider this “a set of blocks.”  
Regarding claim 7, the claimed “the belts used (2.1 and 2.5)” is indefinite.  Applicant should note that anything in parenthesis is not considered part of the claim.  However, the use of “2.5” within the parenthesis implies that applicant is referring to belts separate from the claimed “input 
Regarding claim 7, the claimed “belts used being replaced by drive shafts” is indefinite as to whether applicant is claiming the belts.  Once a structure is introduced in the claims, this is considered part of the overall claimed structure.  However, applicant appears to be removing a structure that is considered part of the claim by saying “replaced by” drive shafts.  Therefore, it’s unclear whether applicant is (1) still claiming the belts, possibly separate from the machine, (2) putting the same limitations previously placed on the belts now on the drive shafts, and (3) whether applicant is claiming that the belts and/or drive shafts be removable from the machine.  Applicant is advised that the best course of action for claiming this structure should be claimed separately from the belt, such as by including a different independent claim.  
Regarding claim 7, the calimed “the loading and unloading counters” lacks antecedent basis.  
Regarding claim 7, the claimed “wheels fixed along longitudinal rods” is indefinite as to whether or not these are the same as the “rubber or polymer wheels.”  
Regarding claim 8, the claimed “the square section guide base” lacks antecedent basis.  
Regarding claim 8, the claimed “this carriage…consists of a diamond point” is indefinite as there are clearly other parts of the carriage than just the “diamond point.”  The term “consists” excludes any element not specified in the claims.  See MPEP 2111.03.   However, a carriage in the applicant’s invention requires structure for movement and would not “consist” only of a diamond point otherwise would not function as a carriage.  For the purpose of examination, the examiner will consider “consists” to be “comprises.”  
Regarding claim 8, applicant claims “a set of blocks with rails or linear guides” twice.  While it is likely referring to two separate sets of blocks and rails or linear guides, one cannot be certain that a single set of blocks and a single set of rails for effecting Y and X motion is not being claimed.  Applicant should differentiate these structures to prevent any indefiniteness.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Queck (US-20180207765) in view of Raynauld (US-7,140,953).
Regarding claim 1, Queck (US-20180207765) discloses a machine for cutting flat glass (seaming or edging glass sheets) [Queck; paragraph 0003] formed by an input table (transport mechanism 14 that transports glass lites to the seaming station 12) provided with input conveyor belts (conveyor bands 26 of load conveyor 16) [Queck; paragraph 0021] positioned along its longitudinal path and moved on the X axis (longitudinally) (Fig.2), and respective (particular to sizing) sensor (in-line camera system of inspection station 24, wherein multiple sensors can be used for forming a dual-line conveyor), computerized system (“controller”) [Queck; paragraph 0022] data store in the supervisory, main car (4) with cutting head (seaming heads) (“inspection system downloads the position and orientation information to a controller for controlling the operation of robot arms and associated seaming heads in the seaming station 12”) [Queck; paragraph 0022] moved horizontally on the Y axis (movement in the X- and Y- directions in Figs. 8 and 9) and, finally, an output table (“LOAD-BUILD CONVEYOR #1) equipped with output conveyor belts (5.1) located in the equipment's longitudinal position (Fig. 1).
While Queck fail to disclose the seaming head moves in the Z-axis, two robot arms 32, 34 are suspended from the gantry 30, each having six axis rotation, for holding the seaming heads [Queck; paragraph 0024] and thus is capable or raising and lowering the seaming head in a 
As to the photoelectric sensors, Raynauld (US-7,140,953) teaches the use of photoelectric sensors (“motion detectors”) to determine when the workpiece is in position on the worktables [Raynauld; col. 4, lines 49-56], it therefore would have been obvious to one of ordinary skill in the art to modify the machine of Queck with photoelectric sensors as taught by Raynauld in order to stop the workpiece on the conveyors when they are in the desired/proper position [Raynauld; col. 4, lines 49-56].  
As to the sizing ruler, Queck uses a line scan camera to determine and plot the “shape, size, and position of each lite on the transport mechanism as it passes underneath the inspection system and this data is transformed into code” [Queck; paragraph 0022].  In order to establish size and position, it therefore would have been obvious to one of ordinary skill in the art to use a reference point or points (considered to be a sizing ruler) on the transport mechanism to establish the size and position of the lite on the transport mechanism, as desired by Queck [Queck; paragraph 0022].
As to the device being a water jet machine, applicant does not claim the water-jet device in the structure and therefore this is merely considered intended use, where applicant considers the claimed structure to be used with a water-jet but not necessarily includes the water jet.  Therefore, the term “water jet machine” is not considered to impart any additional structure beyond what is claimed.  
Regarding claim 2, Queck, as modified, discloses the water jet machine for cutting flat glass, according to claim 1, characterized by the input conveyor belts (transport mechanism 14 that transports glass lites to the seaming station 12) receiving the glass sheets (lites) of a process (“pre-seaming operations”) prior to the cutting (seaming) [Queck; paragraph 0020], carry out their 
Regarding claim 3, Queck discloses the water jet machine for cutting flat glass, according to claim 1, characterized in that the machine, after starting the cutting process (seaming), moves the part through the X axis (longitudinal direction of the conveyor) using the input conveyor belts (transport mechanism) (‘lites 62, 64 on quadrants three and four may be conveyed into the seaming station at the same time as the larger lite 60 or they may be conveyed into the seaming station as the larger lite 60 is being seamed or after it has been seamed”) [Queck; paragraph 0029], while the main car (robot arm 32) performs the cutting motion on the Y axis and approaches or retreats the cutting head on the Z axis (Figs. 8 and 9) (Queck uses a six-axis robot arm to position the seaming head in the desired X-, Y-, and Z- directions) [Queck; paragraph 0024], with the combination of these axes and interpolation of movements coordinated via PLC (controller capable of generating code and transforming the code to steer the robot arms) [Queck; paragraph 0022].
Regarding claim 4, Queck discloses the water jet machine for cutting flat glass, according to claim 1, characterized by that the machine, after cutting, transfers the workpiece, by means of the input conveyor belts, to the next conveyor belts called output conveyor belts (LOAD-BUILD CONVEYOR), belonging to the outlet table (Fig. 1).
Regarding claim 7, Queck discloses the jet machine for cutting flat glass, according to claim 1 but fails to disclose the belts used (conveyor bands 26 of load conveyor 16) [Queck; 
However, Raynauld (US-7,140,953) discloses drive shafts (21) equipped with wheels (20) over an entire length of loading and unloading (Fig. 2), wheels (20) fixed along longitudinal rods (the drive shafts 21) and a clamping set comprising two drive belts (belts 45), with an upper conveyor (vertical conveyor 64) moved vertically by an actuator (“[s]uction cups 64, retractable vertically, are provided on the third table 16, adjacent to the second table 14, to secure panels on the third table 16 in an aligned position”) [Reynauld; col. 7, lines 31-36].  Since Reynauld is pertinent to an edge seaming conveyor, it therefore would have been obvious to one of ordinary skill in the art to modify the conveyor of Queck with that of Reynauld in order to move the glass into position and secure the glass during machining [Reynauld; col. 7, liens 31-36].  
As for the material of the wheels being rubber or polymer, Raynauld is silent as to the material of the wheels.  However, official notice is taken that it is well known in the art that harder materials such as metal and steel can scratch glass surfaces, and therefore it would have been obvious to one of ordinary skill in the art to use a softer material for the wheels such as rubber or a soft plastic polymer so as to not scratch the glass during transport.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Queck (US-20180207765) in view of Raynauld (US-7,140,953) and Dickinson (US-5,791,971).
Regarding claim 5, Queck discloses the water jet machine for cutting flat glass, according to claim 1 characterized by use in its carriage (seaming head), of a second tool (diamond belts 74, 76 forming a point) comprising a diamond point (diamond belts 74, 76 forming a point) (Fig. 11), which rotates by electric motor (around a pair of pulleys) (while Queck fails to explicitly disclose an electric motor connected to the pair of pulleys, the device is automatic and the abrasive belts are driven to operate and thus one of ordinary skill in the art would have found it 
However, Dickinson (US-5,791,971) teaches movement of a cutting head (46) in the Z-axis (horizontal direction perpendicular to the centerline of the table 10) through a set of blocks (linear bearings 42) with rails (opposite sides of track 36) (Fig. 3) [Dickinson; col. 3, lines 21-35].  Since Queck teaches the use of a gantry 30 for the two robot arms 32, 34 [Queck; paragraph 0024], it therefore would have been obvious to one of ordinary skill in the art to modify the gantry with the blocks and rails taught by Dickinson, which is pertinent to gantry cutting heads, in order to provide a simple, controlled movement of the cutting head (Queck converts multiple rotational motion of a robot arm into position coordinates while a gantry could allow for a simpler linear input to effect position) [Dickinson; col. 3, lines 21-35] or where the robot arm is incapable of reaching in the Z-direction.

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Queck (US-20180207765) in view of Raynauld (US-7,140,953) and Dickinson (US-5,791,971), and further in view of Maurer (US-2014/0235140).
Regarding claim 6, Queck discloses the water jet machine for cutting flat glass, according to the claim 1 but fails to disclose characterized by the implementation of X-linear movement in the carriage (4A) by inserting a set of blocks (4.6) with rails or linear guides (4.7) in the upper section of the said carriage (4A);
Dickinson (US-5,791,971) teaches movement of a cutting head (46) in a horizontal direction perpendicular to the centerline of the table 10 through a set of blocks (linear bearings 42) with rails (opposite sides of track 36) (Fig. 3) [Dickinson; col. 3, lines 21-35].  Since Queck 
However, Maurer (US-2014/0235140) teaches rails (14) in the X-axis direction.  Since Maurer is pertinent to movement of a machining head, it therefore would have been obvious to one of ordinary skill in the art to modify the gantry of Queck with rails and a set of blocks as taught by Dickinson for the ‘X-direction as taught by Maurer in order to displace the bridge in the X-axis [Maurer; paragraph 0027] using a simple, controlled movement of the cutting head via the second carriage (Queck converts multiple rotational motion of a robot arm into position coordinates while a gantry could allow for a simpler linear input to effect position) [Dickinson; col. 3, lines 21-35] or where the robot arm is incapable of reaching in the Z-direction.
Regarding claim 8, Queck discloses the water jet machine for cutting flat glass, according to claim 1 characterized by the implementation of a second carriage (34) at the subsequent end of a square section guide base (work area (Figs. 6, 8, 9); and comprising of a diamond point (diamond belts 74, 76 forming a point) (Fig. 11), which rotates by electric motor (around a pair of pulleys) (while Queck fails to explicitly disclose an electric motor connected to the pair of pulleys, the device is automatic and the abrasive belts are driven to operate and thus one of ordinary skill in the art would have found it obvious to one of ordinary skill in the art to use a motor, particularly an electric motor given the electric nature of the device of Queck, to drive the pulleys of Queck and thus move/rotate the belts for seaming) [Queck; paragraph 0034], but fails to disclose that the second carriage is linearly displacement in X by a set of blocks (4.4) and rails or linear guides 
As to the Y-axis blocks, Dickinson (US-5,791,971) teaches movement of a cutting head (46) in the Y-axis (horizontal direction perpendicular to the centerline of the table 10) through a set of blocks (linear bearings 42) with rails (opposite sides of track 36) (Fig. 3) [Dickinson; col. 3, lines 21-35].  Since Queck teaches the use of a gantry 30 for the two robot arms 32, 34 [Queck; paragraph 0024], it therefore would have been obvious to one of ordinary skill in the art to modify the gantry with the blocks and rails taught by Dickinson, which is pertinent to gantry cutting heads, in order to provide a simple, controlled movement of the cutting head via the second carriage (Queck converts multiple rotational motion of a robot arm into position coordinates while a gantry could allow for a simpler linear input to effect position) [Dickinson; col. 3, lines 21-35] or where the robot arm is incapable of reaching in the Z-direction.
As to the X-axis blocks, Maurer (US-2014/0235140) teaches rails (14) in the X-axis direction.  Since Maurer is pertinent to movement of a machining head, it therefore would have been obvious to one of ordinary skill in the art to modify the gantry of Queck with rails and a set of blocks as taught by Dickinson for the ‘X-direction as taught by Maurer in order to displace the bridge in the X-axis [Maurer; paragraph 0027] using a simple, controlled movement of the cutting head via the second carriage (Queck converts multiple rotational motion of a robot arm into position coordinates while a gantry could allow for a simpler linear input to effect position) [Dickinson; col. 3, lines 21-35] or where the robot arm is incapable of reaching in the Z-direction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US-5,349,788, US-5,782,673, US-2005/0079797, US-2006/0084364, and US-2016/0339560 are pertinent to waterjet cutting machines.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723